Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for 


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loughran et al (US Pub. No 2017/0239816 A1).

Regarding claim 1, Loughran discloses “An apparatus for controlling wireless network capacity, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor” (see Loughran figure 1 and ¶ 0016); cause the apparatus at least to perform “identifying one or more robots that require wireless network capacity” (see Loughran figure 9 and ¶ 0076; robotic system with plurality of wireless robots n that communicate with central point 716 over external channels); “identifying locations of one or more robots that require wireless network capacity” (See ¶ 0065; continuously stores location information to a location database; ¶ 0107; vision and mapping 1402 providing programming instructions to be able to construct (or use) a map or floor plan and for the robot to localize itself); “obtaining information indicative of available wireless network capacity in the locations corresponding to the locations of the one or more robots” (see Loughran ¶ 0065, discloses providing information including connection performance at the particular location, a prioritized list of good locations; ¶ 0097; if the information required by the "m" wireless robots increases, additional wireless robots could be assigned to communicate with the central point, providing additional information bandwidth) and “enabling the location of one or more robots that require wireless network capacity to be controlled so as to enable the one or more robots to maintain sufficient wireless network capacity” (See Loughran ¶ 0089; discloses how external signals in robotic system provide increased data rates; for example "m" wireless robots might be collecting SONAR information, with a subset "n" wireless robots communicating this information over external channels to central point such as, a submarine; And thus the capacity for information communicated utilizing external channels may be limited by electromagnetic wave propagation, and a fundamental capacity of each external channel; ¶ 0097; if the information required by the "m" wireless robots increases, additional wireless robots could be assigned to communicate with the central point, providing additional information bandwidth).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the one or more robots require wireless network capacity to transfer data obtained by the one or more robots to one or more control centres”; (see Loughran ¶ 0089, ¶ 0097 and fig. 7).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the one or more robots require wireless network capacity to receive data and/or instructions from one or more control centres”; (see Loughran ¶ 0089, ¶ 0097 and fig. 7).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the location of one or more robots by limiting the number of robots that use a given access point to access the wireless network”; (see Loughran ¶ 0095, ¶ 0103 and fig. 8).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain information about the location of the one or more robots by obtaining information about the access points that the one or more robots are using to access the wireless network”; (see Loughran ¶ 0095, ¶ 0103 and fig. 8).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain information indicative of available wireless network capacity in the locations corresponding to the locations of the one or more robots by obtaining measurements of wireless network capacity in one or more locations”; (see Loughran ¶ 0075, ¶ 0095, ¶ 0103 and fig. 8).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain information indicative of available wireless network capacity in the locations corresponding to the locations of the one or more robots by obtaining information about the number of robots using an access point to access the wireless network.”; (see Loughran ¶ 0087, ¶ 0095, ¶ 0103 and fig. 8).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to identify locations of one or more robots that require wireless network capacity by obtaining information about a change in location of one or more robots”; (see Loughran ¶ 0066, ¶ 0095, ¶ 0103).

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are also configured to, with the at least one processor, cause the apparatus to determine one or more robots that do not require wireless network capacity and to enable the one or more robots that do not require wireless network capacity to move freely within the area covered by the wireless network”; (see Loughran ¶ 0066, ¶ 0095, ¶ 0103).

Claim 10 is the system claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 10 rejected under the same rational as claim 1.

Claims 11 - 18 are the method claims corresponding to the apparatus claims 1 - 9 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 9.  Claims 11 – 18 are rejected under the same rational as claims 1 - 9.

Claims 19 - 20 are the Non-transitory computer medium claims corresponding to the apparatus claims 1 - 3 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 3.  Claims 19 – 20 are rejected under the same rational as claims 1 - 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468